DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received December 9, 2020.  Claims 1, 4-6, 9, 10, 13-15, and 18-21 are currently pending and under examination. 
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Drawings
The drawings filed February 13, 2019 are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Withdrawn Claim Rejections - 35 USC § 102
The Declaration of Karmella A. Haynes and Stefan Tekel filed under 37 CFR 1.130(a) on December 9, 2020, which has been considered and is sufficient to overcome the rejection of claims 1-21 under 35 USC 102(a)(1) over Tekel (Tekel et al. (2018) ACS Synthetic Biology, 7:842-852) on the basis that the Declaration establishes that Tekel is not by another.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 are rejected as being incomplete because they depend from claim 3, which is canceled.  See MPEP 608.01(n)(V).  These claims have not been further treated because they are incomplete.
Claim 10 recites “A method for multivalent engagement of one or more proteins by a transcriptional regulator, comprising contacting said one or more histone proteins with a histone-binding fusion-protein composition having a modified polycomb chromodomain (PCD) motif that comprises two tandem copies of the H3K27me3-binding PCD at the N-terminus, wherein the two tandem copies are separated by a linker”. It is not clear how the “engagement of one or more proteins by a transcriptional regulator” relates to the “contacting said one or more histone proteins with a histone-binding fusion-protein composition having a modified polycomb chromodomain (PCD) motif”. This is confusing because the terms “a transcriptional regulator” and “a histone-binding fusion-protein composition having a modified polycomb chromodomain (PCD) motif” appear to be referring to different things. Accordingly, it is not clear whether the contacting of the fusion-protein composition having the modified PCD motif is the same thing as the contacting with a transcriptional regulator. It is not clear whether the claim is suggesting that the PCD motif is the transcriptional regulator or whether it is referring to something else.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.3.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
	Claim 1 recites “A histone-binding fusion-protein composition, comprising a modified polycomb chromodomain (PCD) motif that comprises two tandem copies of the H3K27me3-binding PCD at the N-terminus, wherein the two tandem copies are separated by a linker.” The specification teaches that “the Polycomb-based Transcription factor (PcTF) was constructed using a histone PTM-binding motif from the natural protein CBX8. The CBX8 effector protein binds to histone H3 trimethylated at lysine 27 (H3K27me3) through its N-terminal Polycomb chromodomain (PCD) and establishes a silenced transcriptional state” ([0024]). Accordingly, the recitation of a “modified polycomb chromodomain (PCD) motif” refers to a histone-binding domain. However, claim 6 depends from claim 1 and recites “wherein said modified polycomb chromodomain (PCD) motif increases gene regulation activity by at least 2-fold compared with an unmodified PCD”, which is a functional limitation of the claimed PCD motif. The specification has not adequately describe the structure of a histone-binding domain such as a “modified polycomb chromodomain (PCD) motif” that possesses gene regulation activity for the reasons discussed below. 
Ma (Ma et al. (2011) Protein Cell, 2(11):879-888) describes how transcriptional activators are capable of recruitment of RNA polymerase II to the promoter or its elongation (see abstract). Ma explains that a typical activator contains both an activation domain and a DNA binding domain (page 880, column 2). For example, Ma teaches that the transcriptional activator VP16 does not bind to DNA but rather is brought to DNA by interacting with other DNA-bound proteins but can 
	The specification does not provide guidance that a PCD motif has gene regulation activity. The specification does teach “Expression of PcTF, an artificial transcriptional activator with an N-terminal PCD, mCherry tag, and C-terminal VP64 activation domain, led to increased expression of H3K27me3-enriched genes in three different cancer-derived cell lines” ([0024]). However, this guidance is limited to the embodiment in which the fusion protein comprises the VP64 transcriptional activation domain. However, the claim is not directed to a transcription factor or otherwise require a transcriptional activation domain. Rather, claim 6 clearly attributes gene regulation activity to the modified PCD motif, specifically. However, the specification does not describe the structure of a modified PCD motif that is capable of gene regulation activity. The specification does not describe what structural modifications should be made to the modified PCD motif to enable it to achieve transcriptional activation activity. The specification does not describe how such modifications to the PCD motif relate to the required function of “histone-binding” and whether a PCD motif can simultaneously bind histones and regulate gene transcription. In light of the teachings of Ma regarding the important role of a transcriptional activation domain in 
	Accordingly, based on the limited amount of guidance provided by the specification and the criticality of transcriptional activation domains in the activation of gene expression, one of ordinary skill in the art would conclude that Applicant was not in possess of a modified PCD domain that “increases gene regulation activity by at least 2-fold compared with an unmodified PCD”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeltsch (WO 2016/156033).
Jeltsch teaches a histone-binding fusion-protein composition comprising a first histone modification binding domain and a second histone modification binding domain, wherein the first and second histone modification binding domain is separated by a linker (abstract). Jeltsch teaches wherein the first histone modification binding domain is the chromodomain of CBX7, which binds H3K27me3 (i.e. a PCD motif at the N-terminus) (see Table 1). Jeltsch teaches wherein the first and second histone modification binding domains are copies of the same domain thereby giving rise to a homodimeric artificial protein (see page 6, lines 25-27) (i.e. two tandem copies of the same domain). In particular, Jeltsch teaches wherein the first and/or the second histone modification domain is chromodomain (see page 12, lines 14-20). Jeltsch’s disclosure in which the chromodomain of CBX7 is a preferred histone modification binding domain (see Table 1) is 

Regarding claim 9, Jeltsch teaches that the histone protein octamer of a nucleosome is composed of two copies of histone proteins H3, H4, H2A, and H2B, respectively (page 5, lines 3-4). Jeltsch further teaches that homodimeric artificial proteins detect the presence of certain histone modification in trans, namely on the two different copies of the respective histone protein in the histone protein octamer (page 10, lines 25-28), and therefore teaches wherein the homodimeric artificial protein binds the histone modification on multiple histone proteins. The embodiment in which the modification is H3K27me3 is addressed above as applied to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claim 1, 6, 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (Haynes et al. (2011) The Journal of Biological Chemistry, 286(31):27176-27182) in view of Jeltsch (WO 2016/156033).
Haynes teaches a histone-binding fusion-protein composition comprising a polycomb chromodomain (PCD) motif at the N-terminus of the fusion protein (see construct hPCD-mCh-VP64-NLSmyc in Figure 2A). Haynes teaches wherein the PCD domain is the Polycomb chromodomain (PCD) from CBX8, which preferentially binds H3K27me3 (see page 27178, column 1, last paragraph). Haynes teaches wherein the PCD motif is fused to the transcriptional activator Haynes refers to this as a Polycomb-based artificial transcription factor (Pc-TF) (page 27176, column 2, paragraph 3).
	Haynes does not teach wherein the PCD motif is “modified” by comprising two tandem copies of the chromodomain of CBX8.
However, Jeltsch teaches a similar histone-modification artificial binding protein that comprises a first histone modification binding domain and a second histone modification binding domain, wherein the first and second histone modification binding domain is separated by a linker (abstract). Jeltsch teaches that the “bivalent binding of the artificial protein to multiple-modified histone protein octamers leads to a synergistic effect, which results in higher binding affinity of the artificial protein to nucleosomes comprising both the first and the second histone modification compared to nucleosomes comprising only one of two histone modifications” (see paragraph spanning pages 8 and 9). Jeltsch teaches wherein the first and second histone modification binding domains are copies of the same domain thereby giving rise to a homodimeric artificial protein (see page 6, lines 25-27) (i.e. two tandem copies of the same domain). Jeltsch further reiterates that such 
It would have been obvious to one of ordinary skill in the art to have modified the Pc-TF of Haynes to comprise two tandem copies of the CBX8 domain separated by a linker for the advantage of achieving enhanced binding and activity of such a homodomain protein as described by Jeltsch. This would have been entirely predictable to have done so because each of Haynes and Jeltsch describe the use of similar Polycomb chromodomains for binding the same H3K27me3.

Regarding claim 6, the teachings of Jeltsch regarding the advantages of the bivalent artificial homodomain protein comprising two copies of the same binding domain are discussed above as applied to claim 1. To briefly reiterate, Jeltsch teaches that such bivalent homodomain proteins have enhanced binding strength and/or enhanced specificity of a given histone modification as compared to the corresponding single histone modification binding domain particularly since histone modifications generally occur in clusters (page 11, lines 1-5).
Accordingly, it would have been obvious to one of ordinary skill in the art that two tandem copies of the CBX7 protein would have increased gene regulation activity by at least two-fold as compared with a PCD motif having just as single CBX7 domain (i.e. an unmodified PCD). This result flows from the combined teachings of Haynes, who teaches the use of a single PCD motif to activate gene expression, and Jeltsch, who teaches that such bivalent homodomain histone-binding proteins have enhanced binding strength and specificity as compared to single histone modification binding 

Regarding claim 9, Jeltsch teaches that the histone protein octamer of a nucleosome is composed of two copies of histone proteins H3, H4, H2A, and H2B, respectively (page 5, lines 3-4). Jeltsch further teaches that homodimeric artificial proteins detect the presence of certain histone modification in trans, namely on the two different copies of the respective histone protein in the histone protein octamer (page 10, lines 25-28), and therefore teaches wherein the homodimeric artificial protein binds the histone modification on multiple histone proteins. The embodiment in which the modification is H3K27me3 is addressed above as applied to claim 1.

Regarding claim 10, Haynes teaches a method for the engagement of one or more histones by a transcriptional regulator by contacting the one or more histone proteins with a histone-binding fusion protein composition having a CBX8 domain fused to a transcriptional activator (see Figure 1C), as discussed above as applied to claim 1. The obviousness of modifying this Pc-TF to comprise two tandem CBX8 domains separated by a linker is discussed above as applied to claim 1.

Regarding claim 15, the obviousness of modifying the Pc-TF of Haynes to comprise two tandem CBX8 domains separated by a linker is discussed above as applied to claim 1.

Claims 13, 14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (Haynes et al. (2011) The Journal of Biological Chemistry, 286(31):27176-27182) in view of Jeltsch (WO 2016/156033), as applied to claims 1, 10, and 15 above, and further in view of Chen (Chen et al. (2013) Advanced Drug Delivery Reviews, 65:1357-1369).
The teachings of Haynes and Jeltsch are discussed above.
4.
However, Jeltsch teaches that the linker preferably facilitates a flexible movement of the first and second histone modification binding domain with respect to one another (page 7, lines 6-7). Jeltsch explains that a flexible linker can allow simultaneous entry of the first and second histone modification from the same nucleosome in the respective histone modification binding pockets of the first and second histone modification binding domain (page 7, lines 12-15).
In addition, Chen describes how linker polypeptides have the basic role of linking functional domains together but may also offer many other advantages for the production of fusion proteins such as improving biological activity, increasing expression yield, and achieving desirable pharmacokinetic profiles (abstract). Chen further teaches that a flexible linker of the motif (GGGGS)n allows for interaction between domain or increase in spatial separation between domains (see Table 2). Chen teaches that by adjusting the copy number “n”, the length of the GS linker can be optimized to achieve appropriate separation of the functional domains (see page 1360, column 1). Chen specifically describes the flexible (GGGGS)4 linker (see page 1361, column 1, paragraph 2).
It would have been obvious to one of ordinary skill in the art to have modified the linker separating the first and second CBX8 subdomains to comprise the flexible (GGGGS)4 linker because it would have merely amounted to a simple substitution of one known linker polypeptide for another to yield predictable results. One would have been motivated to have done so because Chen teaches that such linkers having (GGGGS)n allow for interaction between domains or increase in spatial separation between domains. Accordingly, one of ordinary skill in the art would have been motivated to have used such a linker to allow for spatial separation between the CBX8 domains.



Regarding claim 21, this limitation is addressed for the same reasons as discussed above as applied to claim 9.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (Haynes et al. (2011) The Journal of Biological Chemistry, 286(31):27176-27182) in view of Jeltsch (WO 2016/156033), and Chen (Chen et al. (2013) Advanced Drug Delivery Reviews, 65:1357-1369) as applied to claims 13 and 18 above, and further in view of Paulmurugan (Paulmurugan et al. (2005) Cancer Research, 65(16):7413-7420).
The teachings of Haynes, Jeltsch, and Chen are discussed above.
Regarding claims 13 and 18, Haynes and Jeltsch do not teach wherein the linker is (EAAAR)4.
However, Jeltsch teaches wherein the linker may comprise alanine (i.e. amino acid symbol A) or glutamic acid (i.e. amino acid symbol E) (page 12, lines 4-6). Jeltsch further teaches that in the case in which the first and second histone modification are located close to each other within the histone protein octamer, the linker may be rigid (page 7, lines 18-20). Jeltsch teaches that a rigid linker permits the artificial protein to specifically bind to histone modifications co-occurring in cis and that the rigid linker ensures that the spatial orientation of the two histone modification binding domains is maintained (see page 19, lines 25-28).
In addition, Chen teaches that linkers comprising the (EAAAK)n motif are considered rigid and maintain distance between domains (see Table 2).
Furthermore, Paulmurugan describes various linker polypeptides for use in fusion proteins (abstract). Paulmurugan specifically teaches that the use of four EAAAR repeat linker (i.e. 4) showed higher protein-protein interaction-mediated signal with lower background signal as compared to either no linker or other linkers (abstract).
It would have been obvious to one of ordinary skill in the art to have modified the linker separating the first and second CBX8 subdomains to comprise the (EAAAR)4 linker because it would have merely amounted to a simple substitution of one known linker polypeptide for another to yield predictable results. One would have been motivated to have used a rigid linker because Jeltsch teaches wherein the two histone modification binding domains are separated by a rigid linker, as discussed above. One of ordinary skill in the art would have recognized that the (EAAAR)4 linker of Paulmurugan was rigid given its amino acid sequence similarity to the (EAAAK)n motif, which Chen describes as rigid. One would have been motivated to have done so because Paulmurugan teaches that this linker performed better than other linkers, as discussed above. It would have been entirely predictable to have used such a linker to link the two histone-modification binding domains because Jeltsch teaches that such linkers preferable comprise alanine and glutamic acid, which the linker of Paulmurugan does.
Response to Arguments
	To the extent that Applicant’s remarks refer to the previous rejections of the claims, the arguments are moot because they are not directed to the current rejections of the current claims.
	However, to the extent that Applicant’s remarks pertain to the rejection of claims 13 and 18 in further view of Paulmurugan over the alternative embodiment in which the linker is (EAAAR)4, Applicants argue that “Paulmurugan’s linker-related teachings do not make it predictable to arrive at the claimed invention, in particular because the technology is unrelated to the present claims. For instance, Paulmurugan's teachings pertain to intramolecular interactions between two linked domains by varying the linker composition” (see remarks on page 10, last paragraph).
These arguments have been fully considered but are not persuasive because each of Jeltsch, Chen, and Paulmurugan are directed to fusion proteins comprising linkers. As discussed in the 4 linker of Paulmurugan to achieve intermolecular interactions between the two linked protein domains. Applicant’s remarks do not specifically address how the structure of the protein linker limits the binding partners of the two linked protein domains.
Applicant’s argument that Paulmurugan is silent with respect to any increase in gene expression or gene regulation resulting from separating tandem copies of a particular PCD motif by a linker (see remarks on pages 10, last paragraph). This argument has been fully considered but is not persuasive because it constitutes a piecemeal analysis of the rejection, which is based upon a combination of references.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
April 8, 2021